Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 1, 5, 10, 11, 15, 20 are objected to because of the following informalities: 
	Claim 1, line 16, “ electrical assets resident” should be – the plurality of electrical assets—
	Claim 5, line 2, “ the group” should be – a group—
	Claim 10, line 1, “ access control module” should be – access controller—
Claim 11, line 6, “ the primary power distribution unit (PDU)” should be – the primary PDU--
Claim 11, line 15, “ electrical assets resident” should be – the plurality of electrical assets—
	Claim 15, line 2, “ the group” should be – a group—
	Claim 20, line 1, “ access control module” should be – access controller--

Appropriate correction is required.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Although the claims at issue are not identical, they are not patentably distinct from each other because claims of Whitney anticipates claims of current application.
 With regard to claim 1,  Whitney teaches a method comprising:
using a first electrical outlet on a primary power distribution unit (PDU) to establish an electrical connection between the primary PDU and an electrical asset in a data center equipment rack;
establishing data connections between a cabinet level controller and the primary PDU ( claim 1 of Whitney, line 2-6);
using a transfer switch, under control of the cabinet level controller, to select either the primary PDU or a secondary PDU as an electrical power source for the electrical asset in the data center equipment rack( claim 1 of Whitney, line 7-9); 
embedding a data processor module into the cabinet level controller to control operation of the components of the cabinet level controller (claim 1 of Whitney line 20-22); and
integrating a radio-frequency identification (RFID) receiver into the cabinet level controller to automatically identify and track RFID tags attached to each of a plurality of electrical assets in the data center equipment rack, the data processor using the RFID receiver to determine the identity, location, and type of electrical assets resident in the data center equipment rack (claim 1 of Whitney, line 23-27).
With regard to claim 2, Whitney teaches all the limitations of claim 1, and further teaches the first electrical outlet and the first asset interface connector are in horizontal alignment ( claim 2 of Whitney).
With regard to claim 3. Whitney teaches all the limitations of claim 1, and further teaches the using a second electrical outlet on the secondary PDU to establish a second electrical connection between the secondary PDU and the electrical asset in the data center equipment rack (claim 3 of Whitney).
With regard to claim 4, Whitney teaches all the limitations of claim 1, and further teaches including using a touch screen monitor and keypad, integrated into the cabinet level controller, to directly interact with and configure operation of the cabinet level controller(claim 4 of Whitney).
With regard to claim 5, Whitney teaches all the limitations of claim 1, and further teaches providing a first asset interface connector of a type from the group: RJ45, Universal Serial Bus (USB), Internet Protocol Keyboard Video Mouse (IP-KVM), and RS-232(claim 5 of Whitney).
With regard to claim 6, Whitney teaches all the limitations of claim 1, and further teaches integrating a router into the cabinet level controller to connect the cabinet level controller to a wide area Internet Protocol (IP) network(claim 1 of Whitney, line 14-16) .
With regard to claim 7, Whitney teaches all the limitations of claim 1, and further teaches integrating an Internet Protocol (IP) Keyboard Video Mouse (IP-KVM) module into the cabinet level controller to communicate with the cabinet level controller(claim 7 of Whitney).
With regard to claim 8, Whitney teaches all the limitations of claim 1, and further teaches integrating a Universal Serial Bus (USB) hub into the cabinet level controller to communicate with the cabinet level controller(claim 8 of Whitney).
With regard to claim 9, Whitney teaches all the limitations of claim 1, and further teaches using a plurality of environmental sensors to monitor a variety of environmental conditions and to communicate information associated with the variety of environmental conditions to the cabinet level controller(claim 9 of Whitney).
With regard to claim 10, Whitney teaches all the limitations of claim 1, and further teaches integrating an access control module into the cabinet level controller to monitor and control access to the plurality of electrical assets in the data center equipment rack(claim 10 of Whitney).
With regard to claim 11, Whitney teaches a cabinet level controller comprising:

a first data connection for establishing a data connection between the cabinet level controller and the primary power distribution unit (PDU) ( claim 1 of Whitney, line 5-6) ; a transfer switch, under control of the cabinet level controller, to select either the primary PDU or a secondary PDU as an electrical power source for a plurality of electrical assets in the data center equipment rack ( claim 1 of Whitney, line 7-9); a data processor module to control operation of the components of the cabinet level controller( claim 1 of Whitney, line 20-22); and a radio-frequency identification (RFID) receiver to automatically identify and track RFID tags attached to each of the plurality of electrical assets in the data center equipment rack, the data processor using the RFID receiver to determine the identity, location, and type of electrical assets resident in the data center equipment rack( claim 1 of Whitney, line 23-27).
With regard to claim 12, Whitney teaches all the limitations of claim 11, and further teaches the first electrical outlet and the first asset interface connector are in horizontal alignment ( claim 2 of Whitney).
With regard to claim 13, Whitney teaches all the limitations of claim 11, and further teaches a second electrical outlet on the secondary PDU to establish a second electrical connection between the secondary PDU and the electrical asset in the data center equipment rack( claim 3 of Whitney).
With regard to claim 14, Whitney teaches all the limitations of claim 11, and further teaches a touch screen monitor and keypad, integrated into the cabinet level controller, to directly interact with and configure operation of the cabinet level controller( claim 4 of Whitney).
With regard to claim 14, Whitney teaches all the limitations of claim 11, and further teaches a first asset interface connector of a type from the group: RJ45, Universal Serial Bus (USB), Internet Protocol Keyboard Video Mouse (IP-KVM), and RS-232( claim 5 of Whitney).
With regard to claim 16, Whitney teaches all the limitations of claim 11, and further teaches a router to connect the cabinet level controller to a wide area Internet Protocol (IP) network ( Claim 1 of Whitney , line 14-16).
With regard to claim 17, Whitney teaches all the limitations of claim 11, and further teaches a including an Internet Protocol (IP) Keyboard Video Mouse (IP-KVM) module to communicate with the cabinet level controller( claim 7 of Whitney).
With regard to claim 18, Whitney teaches all the limitations of claim 11, and further teaches including a Universal Serial Bus (USB) hub to communicate with the cabinet level controller( claim 8 of Whitney).
With regard to claim 19, Whitney teaches all the limitations of claim 11, and further teaches a plurality of environmental sensors to monitor a variety of environmental conditions and to process information associated with the variety of environmental conditions( claim 9 of Whitney).
With regard to claim 20, Whitney teaches all the limitations of claim 11, and further teaches an access control module to monitor and control access to the plurality of electrical assets in the data center equipment rack( claim 10 of Whitney).

4. Claims 1-3, 6, 11-13, 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US9727515B2 ( hereinafter “ Whitney1” in view of Stewart (US20150154433A1 ). 
 With regard to claim 1, Whitney1 teaches a method comprising:
using a first electrical outlet on a primary power distribution unit (PDU) to establish an electrical connection between the primary PDU and an electrical asset in a data center equipment rack;
establishing data connections between a cabinet level controller and the primary PDU ( Claim 1 of Whitney1, line 2-5) ; using a transfer switch, under control of the cabinet level controller, to 
embedding a data processor module into the cabinet level controller to control operation of the components of the cabinet level controller ( claim 4 of Whitney 1) .
Whitney1 does not explicitly teach integrating a radio-frequency identification (RFID) receiver into the cabinet level controller to automatically identify and track RFID tags attached to each of a plurality of electrical assets in the data center equipment rack, the data processor using the RFID receiver to determine the identity, location, and type of electrical assets resident in the data center equipment rack. 
Stewart  teaches integrating a radio-frequency RFID receiver ( e.g., 312, Fig. 5) into the cabinet level controller  ( e.g., 340, Fig. 5) to automatically identify and track RFID tags  ( e.g., 310, Fig. 5) attached to each of a plurality of electrical assets in the data center equipment rack (Whitney1 teaches about the plurality of electrical assets in claim 1) , the data processor  ( e.g., 341, Fig. 5) using the RFID receiver  ( e.g., 312, Fig. 5) to determine, identity(identity, [0020]), location ( [0020], RF tag includes information about location), and type  (type, [0020]) of electrical assets resident  ( device with RF tag, [0020])in the data center equipment rack ( Ives teaches [0005] RFID tags or bar code labels may be affixed to network devices to aid in tracking their location) ( The content cited here are included in the provisional application Provisional application No. 61/883,674, filed on Sep. 27, 2013, such as Fig. 4 ( assets identification), Fig. 5, specification ( page 3, type and location of the assets)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the  method of Whitney1, to integrate a radio-frequency identification (RFID) receiver into the cabinet level controller to automatically identify and track RFID tags , the data processor using the RFID receiver to determine the identity, location, and type of electrical assets resident in the data center equipment rack, as taught by Stewart,  in 
With regard to claim 2, the combination of Whitney1 and Stewart teaches all the limitations of claim 1, Whiteny1 further teaches  the first electrical outlet and the first asset interface connector are in horizontal alignment ( claim 1 of Whitney1, line 17-21).
With regard to claim 3, the combination of Whitney1 and Stewart teaches all the limitations of claim 1, Whitney 1 further teaches using a second electrical outlet on the secondary PDU to establish a second electrical connection between the secondary PDU and the electrical asset in the data center equipment rack( claim 1 of Whitney1, line 6-9).
With regard to claim 6, the combination of Whitney1 and Stewart teaches all the limitations of claim 1, Whitney 1 further teaches integrating a router to connect the cabinet level controller to a wide area Internet Protocol (IP) network( claim 1 of Whitney1, line 22-24).
With regard to claim 11, Whitney1 teaches a cabinet level controller comprising:
a first electrical outlet on a primary power distribution unit (PDU) to establish an electrical connection between the primary PDU and an electrical asset in a data center equipment rack( Claim 1 of Whitney1, line 2-5);
a first data connection for establishing a data connection between the cabinet level controller and the primary power distribution unit (PDU) ( Claim 1 of Whitney1, line 10-11);
a transfer switch, under control of the cabinet level controller, to select either the primary PDU or a secondary PDU as an electrical power source for a plurality of electrical assets in the data center equipment rack( Claim 1 of Whitney1, line 12-15);
a data processor module to control operation of the components of the cabinet level controller ( claim 4 of Whitney1).
 	Whitney1 does not explicitly teach  a radio-frequency identification (RFID) receiver integrated into the cabinet level controller to automatically identify and track RFID tags attached to each of a plurality of electrical assets in the data center equipment rack, the data processor 
Stewart  teaches a radio-frequency RFID receiver ( e.g., 312, Fig. 5)  integrated into the cabinet level controller  ( e.g., 340, Fig. 5) to automatically identify and track RFID tags  ( e.g., 310, Fig. 5) attached to each of a plurality of electrical assets in the data center equipment rack (Whitney1 teaches about the plurality of electrical assets in claim 1) , the data processor  ( e.g., 341, Fig. 5) using the RFID receiver  ( e.g., 312, Fig. 5) to determine, identity(identity, [0020]), location ( [0020], RF tag includes information about location), and type  (type, [0020]) of electrical assets resident  ( device with RF tag, [0020])in the data center equipment rack ( Ives teaches [0005] RFID tags or bar code labels may be affixed to network devices to aid in tracking their location) ( The content cited here are included in the provisional application Provisional application No. 61/883,674, filed on Sep. 27, 2013, such as Fig. 4 ( assets identification), Fig. 5, specification ( page 3, type and location of the assets)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the  controller of Whitney1, to integrate a radio-frequency identification (RFID) receiver into the cabinet level controller to automatically identify and track RFID tags , the data processor using the RFID receiver to determine the identity, location, and type of electrical assets resident in the data center equipment rack, as taught by Stewart,  in order to use an simple, stable, established method to monitor the identity and location of the electrical assets, improve the assets management capability and  reduce the management cost.  
With regard to claim 12, the combination of Whitney1 and Stewart teaches all the limitations of claim 11, Whitney 1 further teaches the first electrical outlet and the first asset interface connector are in horizontal alignment( claim 1 of Whitney1, line 17-21).
With regard to claim 13, the combination of Whitney1 and Stewart teaches all the limitations of claim 11, Whitney1 further teaches including a second electrical outlet on the secondary PDU to 
With regard to claim 16, the combination of Whitney1 and Stewart teaches all the limitations of claim 11, Whitney 1 further including a router to connect the cabinet level controller to a wide area Internet Protocol (IP) network( claim 1 of Whitney, line 22-24).

5 Claims 4-5, 7, 9, 10 , 14-15, 17, 19, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US9727515B2 ( hereinafter “ Whitney1”) and Stewart (US20150154433A1 ) in further view of Spitaels (US 20060116023).
With regard to claim 4, the combination of Whitney1 and Stewart teaches all the limitations of claim 1,  but not a touch screen monitor and a keypad integrated into the cabinet level controller  to directly interact with and configure the operation of the cabinet level controller
Spitaels teaches using a touch screen monitor (touch screen to access 15, [0058]) and keypad (keypad, [0058]), integrated into the cabinet level controller ( touch screen and keyboard integrated with KVM switch, [0058], and KVM switch is part of the cabinet level controller) to directly interact with and configure the operation of the cabinet level controller (44, 65, 40 and 70 of Fig. 1, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the method of claim 1, to include  a touch screen monitor and keypad integrated into the cabinet level controller  to directly interact with and configure the operation of the cabinet level controller, as taught by Spitaels ,  because the touch screen monitor is easy to use, improves the accessibility, realizes a reality based interaction and enhances the user’s experience.
With regard to claim 5, the combination of Whitney1 and Stewart teaches all the limitations of claim 1,  but not a first asset interface connector of a type from the group: RJ45, Universal Serial Bus (USB), Internet Protocol Keyboard Video Mouse (IP-KVM), and RS-232.
However, Spitaels teaches that  the first asset interface connector( electrical connector 551, Fig. 2)  is of a type from the group: RJ45 ( e.g., RJ45, [0032]) , Universal Serial Bus (USB), Internet Protocol Keyboard Video Mouse (IP-KVM), and RS-232.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the method of claim 1, to include  first asset interface connector of a type from the group: RJ45, Universal Serial Bus (USB), Internet Protocol Keyboard Video Mouse (IP-KVM), and RS-232, as taught by Spitaels ,  because RJ45 is the most common and popular cable connector that can connect different type of devices like switch, hub, PC, router, firewall to each other,  and it is easy to plug in and remove with no specialist IT skills required.
With regard to claim 7, the combination of Whitney1 and Stewart teaches all the limitations of claim 1, but not integrating an Internet Protocol (IP) Keyboard Video Mouse (IP-KVM) module into the cabinet level controller   to communicate with the cabinet level controller
 Spitaels teaches integrating an Internet Protocol (IP) Keyboard Video Mouse (IP-KVM) module ( e.g., KVM switch 70, Fig. 1, controller can related to an IP address to be accessed, [0032]) into the cabinet level controller  ( e.g., 44, 65, 70, 40, Fig. 1) to communicate with the cabinet level controller ( e.g., 44, 65, 70, 40, Fig. 1) ( see last six lines, [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the method of claim 1, to integrate an Internet Protocol (IP) Keyboard Video Mouse (IP-KVM) module into the cabinet level controller   to communicate with the cabinet level controller,  as taught by Spitaels , in order to facilitate remote users to  access and control a number of servers simultaneously from wherever they are, inside or outside the organization, and anywhere in the world, which enhance the user’s experience. 
With regard to claim 9, the combination of Whitney1 and Stewart teaches all the limitations of claim 1, but not teach a plurality of environmental sensors to monitor a variety of environmental conditions and to process information associated with the variety of environmental conditions.
Spitaels  teaches using a plurality of environmental sensors ( additional services and connectors for environmental monitoring, [0059]) to monitor a variety of environmental conditions and to communicate information associated with the variety of environmental conditions to the cabinet level controller (  e.g., 44, 65, 70, 40, Fig. 1) ( additional services can access 15, 44, 40, [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the method of claim 1, to include a plurality of environmental sensors to monitor a variety of environmental conditions and to process information associated with the variety of environmental conditions, as taught by Spitaels ,  in order to adjust the operation based on the environment conditions, avoid environmental condition to cause the damage to the system, reduce the maintenance cost.
With regard to claim 10, the combination of Whitney1 and Stewart teaches all the limitations of claim 1, but not  an access control module to monitor and control access to the plurality of electrical assets in the data center equipment rack.
However, Spitaels teaches integrating an access control module ( door open status, alarm signal, [0059])  into the cabinet level controller ( the function is integrated to 20, Fig. 1, which includes 44, 65, 40,70)  to monitor and control ( monitor, and alarm related to the door of rack, [0059]) access to the plurality of electrical assets  ( rack door, which is access to assets, [0059]) in the data center equipment rack ( rack, [0059].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the method of claim 1, to include an access control module to 
With regard to claim 14, the combination of Whitney1 and Stewart teaches all the limitations of claim 11,  but not a touch screen monitor and a keypad integrated into the cabinet level controller  to directly interact with and configure the operation of the cabinet level controller
Spitaels teaches using a touch screen monitor (touch screen to access 15, [0058]) and keypad (keypad, [0058]), integrated into the cabinet level controller ( touch screen and keyboard integrated with KVM switch, [0058], and KVM switch is part of the cabinet level controller) to directly interact with and configure the operation of the cabinet level controller (44, 65, 40 and 70 of Fig. 1, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the controller of claim 11, to include  a touch screen monitor and keypad integrated into the cabinet level controller  to directly interact with and configure the operation of the cabinet level controller, as taught by Spitaels ,  because the touch screen monitor is easy to use, improves the accessibility, realizes a reality based interaction and enhances the user’s experience.
With regard to claim 15, the combination of Whitney1 and Stewart teaches all the limitations of claim 11,  but not a first asset interface connector of a type from the group: RJ45, Universal Serial Bus (USB), Internet Protocol Keyboard Video Mouse (IP-KVM), and RS-232.
However, Spitaels teaches that  the first asset interface connector( electrical connector 551, Fig. 2)  is of a type from the group: RJ45 ( e.g., RJ45, [0032]) , Universal Serial Bus (USB), Internet Protocol Keyboard Video Mouse (IP-KVM), and RS-232.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify controller of claim 11, to include  first asset interface connector of a 
With regard to claim 17, the combination of Whitney1 and Stewart teaches all the limitations of claim 11, but not integrating an Internet Protocol (IP) Keyboard Video Mouse (IP-KVM) module into the cabinet level controller   to communicate with the cabinet level controller
 Spitaels teaches integrating an Internet Protocol (IP) Keyboard Video Mouse (IP-KVM) module ( e.g., KVM switch 70, Fig. 1, controller can related to an IP address to be accessed, [0032]) into the cabinet level controller  ( e.g., 44, 65, 70, 40, Fig. 1) to communicate with the cabinet level controller ( e.g., 44, 65, 70, 40, Fig. 1) ( see last six lines, [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify controller of claim 11, to integrate an Internet Protocol (IP) Keyboard Video Mouse (IP-KVM) module into the cabinet level controller   to communicate with the cabinet level controller,  as taught by Spitaels , in order to facilitate remote users to  access and control a number of servers simultaneously from wherever they are, inside or outside the organization, and anywhere in the world, which enhance the user’s experience. 
With regard to claim 19, the combination of Whitney1 and Stewart teaches all the limitations of claim 11, but not teach a plurality of environmental sensors to monitor a variety of environmental conditions and to process information associated with the variety of environmental conditions.
Spitaels  teaches using a plurality of environmental sensors ( additional services and connectors for environmental monitoring, [0059]) to monitor a variety of environmental conditions and to communicate information associated with the variety of environmental 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify controller of claim 11, to include a plurality of environmental sensors to monitor a variety of environmental conditions and to process information associated with the variety of environmental conditions, as taught by Spitaels ,  in order to adjust the operation based on the environment conditions, avoid environmental condition to cause the damage to the system, reduce the maintenance cost.
With regard to claim 20, the combination of Whitney1 and Stewart teaches all the limitations of claim 11, but not  an access control module to monitor and control access to the plurality of electrical assets in the data center equipment rack.
However, Spitaels teaches integrating an access control module ( door open status, alarm signal, [0059])  into the cabinet level controller ( the function is integrated to 20, Fig. 1, which includes 44, 65, 40,70)  to monitor and control ( monitor, and alarm related to the door of rack, [0059]) access to the plurality of electrical assets  ( rack door, which is access to assets, [0059]) in the data center equipment rack ( rack, [0059].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the controller of claim 11, to include an access control module to monitor and control access to the plurality of electrical assets in the data center equipment rack, as taught by Spitaels ,  in order to control access to the plurality of electrical assets, avoid the steal or damage of the electrical assets, and improve the safety and security of the system.

6. Claims 8 and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US9727515B2 ( hereinafter “ Whitney1”) and Stewart (US20150154433A1 ) in further view of  Verges (US 2011/0062780).
With regard to claim 8, the combination of Whitney1 and  Stewart teaches all the limitations of claim1, but not  integrating a USB hub into the cabinet level controller to communicate with the cabinet level controller.
However, Verges teaches about the integrating a usb hub ( e.g., 110, Fig. 1) into the cabinet level controller ( e.g., 102, Fig. 1) to communicate with the cabinet level controller ( e.g., 102, Fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the method of Claim 1, to include a USB hub into the cabinet level controller to communicate with the cabinet level controller, as taught by Verges, because the USB connection is a standard connection method, the hub with USB connection is easy to be compatible with other devices, make the user easy to use, and improve the user experience.  
With regard to claim 18, the combination of Whitney1 and  Stewart teaches all the limitations of claim 11, but not  integrating a USB hub into the cabinet level controller to communicate with the cabinet level controller.
However, Verges teaches about the integrating a usb hub ( e.g., 110, Fig. 1) into the cabinet level controller ( e.g., 102, Fig. 1) to communicate with the cabinet level controller ( e.g., 102, Fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the controller of Claim 11, to include a USB hub into the cabinet level controller to communicate with the cabinet level controller, as taught by Verges, because the USB connection is a standard connection method, the hub with USB connection is easy to be compatible with other devices, make the user easy to use, and improve the user experience



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7. Claims 1, 3, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ives ( US 20080317021) in view of Stewart (US20150154433A1 )
With regard to claim 1, Ives  teaches a method comprising:
using a first electrical outlet ( output of 906, Fig. 9, [0036] power outlet in PDUs) on a primary power distribution unit (PDU) ( e.g., 906, Fig. 9) to establish an electrical connection between the primary PDU ( 906, Fig. 9 ) and an electrical asset ( e.g., 918, Fig. 9) in a data center equipment rack ( 920, Fig. 9);
establishing data connections ( see 904  and data connection, Fig. 9) between a cabinet level controller ( 900, Fig. 9) and the primary PDU ( e.g., 906, Fig. 9);
using a transfer switch ( e.g., 914, Fig. 9) , under control of the cabinet level controller ( 900, Fig. 9), to select either the primary PDU  ( e.g., 906, Fig. 9) or a secondary PDU ( e.g. 908, Fig. 9) as an electrical power source for the electrical asset ( e.g.,918, Fig. 9)  in the data center equipment rack ( e.g., 920, Fig. 9) ( see[0061] and Fig. 4, 510 insides 500( a network device location identifier) decides to switch to secondary power supply 510, and [0076] teaches any kind of automatic network device location identifier can be active on 900);
embedding a data processor module ( 403, Fig. 5) into the cabinet level controller ( 400, Fig. 5) to control operation of the components of the cabinet level controller ( 400, Fig. 5, and 400 is on 
Ives does not teach integrating a radio-frequency identification (RFID) receiver into the cabinet level controller to automatically identify and track RFID tags , the data processor using the RFID receiver to determine the identity, location, and type of electrical assets resident in the data center equipment rack.
Stewart  teaches integrating a radio-frequency RFID receiver ( e.g., 312, Fig. 5) into the cabinet level controller  ( e.g., 340, Fig. 5) to automatically identify and track RFID tags  ( e.g., 310, Fig. 5), the data processor  ( e.g., 341, Fig. 5) using the RFID receiver  ( e.g., 312, Fig. 5) to determine, identity(identity, [0020]), location ( [0020], RF tag includes information about location), and type  (type, [0020]) of electrical assets resident  ( device with RF tag, [0020])in the data center equipment rack ( Ives teaches [0005] RFID tags may be affixed to network devices to aid in tracking their location) ( The content cited for Stewart are included in the provisional application Provisional application No. 61/883,674, filed on Sep. 27, 2013, such as Fig. 4 ( assets identification), Fig. 5, specification ( page 3, type and location of the assets)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the  method of Ives, to integrate a radio-frequency identification (RFID) receiver into the cabinet level controller to automatically identify and track RFID tags , the data processor using the RFID receiver to determine the identity, location, and type of electrical assets resident in the data center equipment rack, as taught by Stewart,  in order to use an simple, stable, established method to monitor the identity and location of the electrical assets, improve the assets management capability and  reduce the management cost.  
With regard to claim 3, the combination of Ives and Stewart teaches all the limitations of claim 1, Ives further teaches using a second electrical outlet on the secondary PDU ( outlet of 908, Fig. 9) to establish a second electrical connection between the secondary PDU ( e.g., 908, Fig. 9) and the electrical asset  ( e.g., 918, Fig. 9) in the data center equipment rack ( e.g., 920, Fig. 9).
With regard to claim 11, Ives teaches a cabinet level controller comprising:
a first electrical outlet ( output of 906, Fig. 9, [0036] power outlet in PDUs) on a primary power distribution unit (PDU) ( e.g., 906, Fig. 9) to establish an electrical connection between the primary PDU ( 906, Fig. 9 ) and an electrical asset ( e.g., 918, Fig. 9) in a data center equipment rack ( 920, Fig. 9);
a first data connection  ( see data transmission between 900 and 906, Fig. 9) for establishing a data connection between the cabinet level controller ( 900, Fig. 9) and the primary power distribution unit (PDU) ( e.g., 906, Fig. 9);
a transfer switch ( e.g., 914, Fig. 9) , under control of the cabinet level controller ( 900, Fig. 9), to select either the primary PDU  ( e.g., 906, Fig. 9) or a secondary PDU ( e.g. 908, Fig. 9) as an electrical power source for a plurality of electrical asset ( e.g., 918, Fig. 9)  in the data center equipment rack ( e.g., 920, Fig. 9)  ( see[0061] and Fig. 4, 510 insides 500( a network device location identifier) decides to switch to secondary power supply 510, and [0076] teaches any kind of automatic network device location identifier can be active on 900);
a data processor module ( 403, Fig. 5)to control operation of the components of the cabinet level controller ( 400, Fig. 5, and 400 is on the 900 of Fig. 9,[0076]  900 may be any device capable of executing centralized network management software . Fig. 5 is shown such a device); and

Ives does not teach a radio-frequency identification (RFID) receiver to automatically identify and track RFID tags , the data processor using the RFID receiver to determine the identity, location, and type of electrical assets resident in the data center equipment rack.
Stewart  teaches a radio-frequency RFID receiver ( e.g., 312, Fig. 5) into the cabinet level controller  ( e.g., 340, Fig. 5) to automatically identify and track RFID tags  ( e.g., 310, Fig. 5), the data processor  ( e.g., 341, Fig. 5) using the RFID receiver  ( e.g., 312, Fig. 5) to determine, identity(identity, [0020]), location ( [0020], RF tag includes information about location), and type  (type, [0020]) of electrical assets resident  ( device with RF tag, [0020])in the data center equipment rack ( Ives teaches [0005] RFID tags or bar code labels may be affixed to network devices) .
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the controller of Ives, to integrate a radio-frequency identification (RFID) receiver into the cabinet level controller to automatically identify and track RFID tags , the data processor using the RFID receiver to determine the identity, location, and type of electrical assets resident in the data center equipment rack, as taught by Stewart,  in order to use an simple, stable, established method to monitor the identity and location of the electrical assets, improve the assets management capability and  reduce the management cost.  
With regard to claim 13, the combination of Ives and Stewart teaches all the limitations of claim 11, Ives further teaches using a second electrical outlet on the secondary PDU ( outlet of 908, Fig. 9) to establish a second electrical connection between the secondary PDU ( e.g., 908, Fig. 9) and the electrical asset  ( e.g., 918, Fig. 9) in the data center equipment rack ( e.g., 920, Fig. 9).

With regard to claim 2, the combination of Ives and Stewart teaches all the limitations of claim 1,  but not wherein the first electrical outlet and the first asset interface connector are in horizontal alignment.
However, Spitaels teaches that the first electrical outlet (e.g., 781, Fig. 1, Fig. 2) and the first asset interface connector (the set of 551, 271, 601, Fig. 1, Fig. 2) are in horizontal alignment (see Fig. 2, 781 and 551, , 271, 601,   are in horizontal alignment).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the method of claim 1, to configure  the first electrical outlet and the first asset interface connector to be  horizontal alignment, as taught by Spitaels ,  in order to make an easy connection of cable between the outlet and interface connector, avoid bend or complex connections, make it convenient to  maintain and monitor the connections.
With regard to claim 4, the combination of Ives and Stewart teaches all the limitations of claim 1,  Ives further teaches keyboard ( e.g., 402, Fig. 4 [0064] 402 includes a keyboard) integrated in the cabinet level controller ( e.g., 400, Fig. 4) to direct interact with and configure the operation of the cabinet level controller ( e.g., 400, Fig. 4).
Ives does not teach a touch screen monitor integrated into the cabinet level controller  to directly interact with and configure the operation of the cabinet level controller
Spitaels teaches using a touch screen monitor (touch screen to access 15, [0058]) ( and Spitael also teaches keypad (keypad, [0058]), integrated into the cabinet level controller ( touch screen and keyboard integrated with KVM switch, [0058], and KVM switch is part of the cabinet level controller) to directly interact with and configure the operation of the cabinet level controller (44, 65, 40 and 70 of Fig. 1, Fig. 2).

With regard to claim 5, the combination of Ives and Stewart teaches all the limitations of claim 1,  but not a first asset interface connector of a type from the group: RJ45, Universal Serial Bus (USB), Internet Protocol Keyboard Video Mouse (IP-KVM), and RS-232.
However, Spitaels teaches that  the first asset interface connector( electrical connector 551, Fig. 2)  is of a type from the group: RJ45 ( e.g., RJ45, [0032]) , Universal Serial Bus (USB), Internet Protocol Keyboard Video Mouse (IP-KVM), and RS-232.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the method of claim 1, to include  first asset interface connector of a type from the group: RJ45, Universal Serial Bus (USB), Internet Protocol Keyboard Video Mouse (IP-KVM), and RS-232, as taught by Spitaels ,  because RJ45 is the most common and popular cable connector that can connect different type of devices like switch, hub, PC, router, firewall to each other,  and it is easy to plug in and remove with no specialist IT skills required.
With regard to claim 6, the combination of Ives and Stewart teaches all the limitations of claim 1,  but not integrating a router into the cabinet level controller to connect the cabinet level controller to a wide area internet protocol ( IP) network.
 Spitaels teaches integrating a router ( e.g., 40, Fig. 1,  which can be a router see [0051]) into the cabinet level controller (44, 65, 40 and 70 of Fig. 1, Fig. 2)   to connect the cabinet level controller(44, 65, 40 and 70 of Fig. 1, Fig. 2)    to a wide area Internet Protocol (IP) network ( e.g., 35, Fig. 1.)

With regard to claim 7, the combination of Ives and Stewart teaches all the limitations of claim 1, Ives further teaches integrating a keyboard and a mouse (  [0064] keyboard and mouse as 402 in Fig. 4)into cabinet level controller to communicate with cabinet level controller ( Fig. 4).
 Ives does not teach integrating an Internet Protocol (IP) Keyboard Video Mouse (IP-KVM) module into the cabinet level controller   to communicate with the cabinet level controller
 Spitaels teaches integrating an Internet Protocol (IP) Keyboard Video Mouse (IP-KVM) module ( e.g., KVM switch 70, Fig. 1, controller can related to an IP address to be accessed, [0032]) into the cabinet level controller  ( e.g., 44, 65, 70, 40, Fig. 1) to communicate with the cabinet level controller ( e.g., 44, 65, 70, 40, Fig. 1) ( see last six lines, [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the method of claim 1, to integrate an Internet Protocol (IP) Keyboard Video Mouse (IP-KVM) module into the cabinet level controller   to communicate with the cabinet level controller,  as taught by Spitaels , in order to facilitate remote users to  access and control a number of servers simultaneously from wherever they are, inside or outside the organization, and anywhere in the world, which enhance the user’s experience. 
With regard to claim 9, the combination of Ives and Stewart teaches all the limitations of claim 1.

Spitaels  teaches using a plurality of environmental sensors ( additional services and connectors for environmental monitoring, [0059]) to monitor a variety of environmental conditions and to communicate information associated with the variety of environmental conditions to the cabinet level controller (  e.g., 44, 65, 70, 40, Fig. 1) ( additional services can access 15, 44, 40, [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the method of claim 1, to include a plurality of environmental sensors to monitor a variety of environmental conditions and to process information associated with the variety of environmental conditions, as taught by Spitaels ,  in order to adjust the operation based on the environment conditions, avoid environmental condition to cause the damage to the system, reduce the maintenance cost.
With regard to claim 10, the combination of Ives and Stewart teaches all the limitations of claim 1.
Ives does not explicitly teach an access control module to monitor and control access to the plurality of electrical assets in the data center equipment rack.
However, Spitaels teaches integrating an access control module ( door open status, alarm signal, [0059])  into the cabinet level controller ( the function is integrated to 20, Fig. 1, which includes 44, 65, 40,70)  to monitor and control ( monitor, and alarm related to the door of rack, [0059]) access to the plurality of electrical assets  ( rack door, which is access to assets, [0059]) in the data center equipment rack ( rack, [0059].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the method of claim 1, to include an access control module to 
With regard to claim 12, the combination of Ives and Stewart teaches all the limitations of claim 11,  but not wherein the first electrical outlet and the first asset interface connector are in horizontal alignment.
However, Spitaels teaches that the first electrical outlet (e.g., 781, Fig. 1, Fig. 2) and the first asset interface connector (the set of 551, 271, 601, Fig. 1, Fig. 2) are in horizontal alignment (see Fig. 2, 781 and 551, , 271, 601,   are in horizontal alignment).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the controller of claim 11, to configure  the first electrical outlet and the first asset interface connector to be  horizontal alignment, as taught by Spitaels ,  in order to make an easy connection of cable between the outlet and interface connector, avoid bend or complex connections, make it convenient to  maintain and monitor the connections.
With regard to claim 14, the combination of Ives and Stewart teaches all the limitations of claim 11,  Ives further teaches keyboard ( e.g., 402, Fig. 4 [0064] 402 includes a keyboard) integrated in the cabinet level controller ( e.g., 400, Fig. 4) to direct interact with and configure the operation of the cabinet level controller ( e.g., 400, Fig. 4).
Ives does not teach a touch screen monitor integrated into the cabinet level controller  to directly interact with and configure the operation of the cabinet level controller
Spitaels teaches using a touch screen monitor (touch screen to access 15, [0058]) ( and Spitael also teaches keypad (keypad, [0058]), integrated into the cabinet level controller ( touch screen and keyboard integrated with KVM switch, [0058], and KVM switch is part of the cabinet level controller) to directly interact with and configure the operation of the cabinet level controller (44, 65, 40 and 70 of Fig. 1, Fig. 2).

With regard to claim 15, the combination of Ives and Stewart teaches all the limitations of claim 11,  but not a first asset interface connector of a type from the group: RJ45, Universal Serial Bus (USB), Internet Protocol Keyboard Video Mouse (IP-KVM), and RS-232.
However, Spitaels teaches that  the first asset interface connector( electrical connector 551, Fig. 2)  is of a type from the group: RJ45 ( e.g., RJ45, [0032]) , Universal Serial Bus (USB), Internet Protocol Keyboard Video Mouse (IP-KVM), and RS-232.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the controller of claim 11, to include  first asset interface connector of a type from the group: RJ45, Universal Serial Bus (USB), Internet Protocol Keyboard Video Mouse (IP-KVM), and RS-232, as taught by Spitaels ,  because RJ45 is the most common and popular cable connector that can connect different type of devices like switch, hub, PC, router, firewall to each other,  and it is easy to plug in and remove with no specialist IT skills required.
With regard to claim 16, the combination of Ives and Stewart teaches all the limitations of claim 11,  but not including a router to the cabinet level controller to connect the cabinet level controller to a wide area internet protocol ( IP) network.
 Spitaels teaches including a router ( e.g., 40, Fig. 1,  which can be a router see [0051]) into the cabinet level controller (44, 65, 40 and 70 of Fig. 1, Fig. 2)   to connect the cabinet level controller(44, 65, 40 and 70 of Fig. 1, Fig. 2)    to a wide area Internet Protocol (IP) network ( e.g., 35, Fig. 1.)

With regard to claim 17, the combination of Ives and Stewart teaches all the limitations of claim 11, Ives further teaches integrating a keyboard and a mouse (  [0064] keyboard and mouse as 402 in Fig. 4)into cabinet level controller to communicate with cabinet level controller ( Fig. 4).
 Ives does not teach including an Internet Protocol (IP) Keyboard Video Mouse (IP-KVM) module into the cabinet level controller   to communicate with the cabinet level controller
 Spitaels teaches including an Internet Protocol (IP) Keyboard Video Mouse (IP-KVM) module ( e.g., KVM switch 70, Fig. 1, controller can related to an IP address to be accessed, [0032]) to the cabinet level controller  ( e.g., 44, 65, 70, 40, Fig. 1) to communicate with the cabinet level controller ( e.g., 44, 65, 70, 40, Fig. 1) ( see last six lines, [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the controller of claim 11, to integrate an Internet Protocol (IP) Keyboard Video Mouse (IP-KVM) module into the cabinet level controller   to communicate with the cabinet level controller,  as taught by Spitaels , in order to facilitate remote users to  access and control a number of servers simultaneously from wherever they are, inside or outside the organization, and anywhere in the world, which enhance the user’s experience. 
With regard to claim 19, the combination of Ives and Stewart teaches all the limitations of claim 11.

Spitaels  teaches including a plurality of environmental sensors ( additional services and connectors for environmental monitoring, [0059]) to monitor a variety of environmental conditions and to communicate information associated with the variety of environmental conditions to the cabinet level controller (  e.g., 44, 65, 70, 40, Fig. 1) ( additional services can access 15, 44, 40, [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the controller of claim 11, to include a plurality of environmental sensors to monitor a variety of environmental conditions and to process information associated with the variety of environmental conditions, as taught by Spitaels ,  in order to adjust the operation based on the environment conditions, avoid environmental condition to cause the damage to the system, reduce the maintenance cost.
With regard to claim 20, the combination of Ives and Stewart teaches all the limitations of claim 11.
Ives does not explicitly teach an access control module to monitor and control access to the plurality of electrical assets in the data center equipment rack.
However, Spitaels teaches including an access control module ( door open status, alarm signal, [0059])  in the cabinet level controller ( the function is integrated to 20, Fig. 1, which includes 44, 65, 40,70)  to monitor and control ( monitor, and alarm related to the door of rack, [0059]) access to the plurality of electrical assets  ( rack door, which is access to assets, [0059]) in the data center equipment rack ( rack, [0059].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the controller of claim 11, to include an access control module to .

9. Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ives ( US 20080317021) and  Stewart (US20150154433A1 ) in further view of  Verges (US 2011/0062780).
With regard to claim 8, the combination of Ives and  Stewart teaches all the limitations of claim1, but not  integrating a USB hub into the cabinet level controller to communicate with the cabinet level controller.
However, Verges teaches about the integrating a usb hub ( e.g., 110, Fig. 1) into the cabinet level controller ( e.g., 102, Fig. 1) to communicate with the cabinet level controller ( e.g., 102, Fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the method of Claim 1, to include a USB hub into the cabinet level controller to communicate with the cabinet level controller, as taught by Verges, because the USB connection is a standard connection method, the hub with USB connection is easy to be compatible with other devices, make the user easy to use, and improve the user experience.  
With regard to claim 18, the combination of Ives and  Stewart teaches all the limitations of claim 11, but not  integrating a USB hub into the cabinet level controller to communicate with the cabinet level controller.
However, Verges teaches about the integrating a usb hub ( e.g., 110, Fig. 1) into the cabinet level controller ( e.g., 102, Fig. 1) to communicate with the cabinet level controller ( e.g., 102, Fig. 1)



Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (US 20130178996) teaches an intelligent power supply system having wireless identification employ an RFID wireless identification technique
Seaton (US 8051327) teaches about Machines may be connected to power distribution units (PDU/STSs) in such a way that if one PDU/STS fails or is taken out of service, the machines' loads are shifted more-or-less evenly to the other PDU/STSs.
Colombi ( US 20060167569 ) teaches intelligent Synchronization Module (ISM) for an Uninterruptible Power Supply (UPS) system for servicing a load is disclosed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836